Exhibit 10

 



AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

 

This AMENDED AND RESTATED REVOLVING LOAN AGREEMENT ("Loan Agreement"), dated as
of April 12, 2013, is entered into by and between:

 

(1)Bridgewell Worldwide Limited, an entity formed under the laws of the British
Virgin Islands ("Lender"); and

 

(2)Sustainable Environmental Technologies Corporation, a California corporation
("Borrower").

 

Lender and Borrower are entering into this Loan Agreement, to amend and restate
the original revolving loan agreement dated September 3, 2012. Therefore, the
original revolving loan agreement dated September 3, 2012, shall be null and
void and of no effect once Lender and Borrower execute this Loan Agreement which
will replace in its entirety the original revolving loan agreement dated
September 3, 2012.

 

Therefore, in consideration of the covenants, conditions and agreements set
forth herein, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1     "Advance" shall have the meaning given in Section 2.1 of the Loan
Agreement.

 

1.2     "Business Day" shall mean any day on which commercial banks are not
authorized or required to close in the United States.

 

1.3     "Commitment" shall mean an amount equal to Two Million Three Hundred
Thousand Dollars ($2,300,000).

 

1.4     "Default" shall mean any event or circumstance not yet constituting an
Event of Default but which, with the giving of any notice or the lapse of any
period of time or both, would become an Event of Default.

 

1.5     "Event of Default" shall have the meaning given to that term in Section
5.01.

 

1.6     "GAAP" shall mean generally accepted accounting principles and practices
as promulgated by the Financial Accounting Standards Board and as in effect in
the United States from time to time, consistently applied. Unless otherwise
indicated in this Loan Agreement, all accounting terms used in this Loan
Agreement shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP.

 

1.7     "Governmental Authority" shall mean any domestic or foreign national,
state or local government, any political subdivision thereof, any department,
agency, authority or bureau of any of the foregoing, or any other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 



1

 

 

1.8     "Indebtedness" of any Person shall mean and include the aggregate amount
of, without duplication (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business determined in accordance with
generally accepted accounting principles), (d) all obligations under capital
leases of such Person, (e) all obligations or liabilities of others secured by a
lien on any asset of such Person, whether or not such obligation or liability is
assumed, (f) all guaranties of such Person of the obligations of another Person;
(g) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement upon an
event of default are limited to repossession or sale of such property), (h) net
exposure under any interest rate swap, currency swap, forward, cap, floor or
other similar contract that is not entered to in connection with a bona fide
hedging operation that provides offsetting benefits to such Person, which
agreements shall be marked to market on a current basis, (i) all reimbursement
and other payment obligations, contingent or otherwise, in respect of letters of
credit.

 

1.9     "Interest Rate" shall mean five percent (5%) per annum.

 

1.10   "Loan Agreement" shall have the meaning set forth in the opening
paragraph of this document.

 

1.11   "Loan Documents" shall mean and include this Loan Agreement and any other
documents, instruments and agreements delivered to Lender in connection with
this Loan Agreement.

 

1.12   "Obligations" shall mean and include all Advances, debts, liabilities,
and financial obligations, howsoever arising, owed by Borrower to Lender of
every kind and description (whether or not evidenced by any note or instrument),
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of any of the Loan Documents,
including, without limitation, all interest, fees, charges, expenses, reasonable
attorneys' fees (and expenses) and accountants' fees (and expenses) chargeable
to Borrower or payable by Borrower hereunder or thereunder.

 

1.13   "Person" shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a Governmental Authority.

 

1.14   "Termination Date" shall mean September 3, 2014.

 



2

 

 

ARTICLE 2

ADVANCES

 

2.1     Terms. Subject to the terms and conditions of this Loan Agreement,
Lender agrees to advance to Borrower from time to time and until the Termination
Date, such sums as Borrower may request (the "Advances") but which shall not
exceed, in the aggregate principal amount at any one time outstanding, the
Commitment. Advances shall be made in lawful currency of the United States of
America and shall be made in same day or immediately available funds. Each
Advance shall be in an amount equal to at least $10,000 or any integral multiple
of $5,000 in excess thereof and shall be made three Business Days after written
request (or telephonic request confirmed in writing). Subject to the terms and
conditions hereof, Borrower may borrow pursuant to this Section 2.1, prepay the
Advances and re-borrow pursuant to this Section 2.1.

 

2.2     Payment of Outstanding Amounts. If not paid earlier, the outstanding
principal and interest balance of all Advances shall be due and payable to the
Lender on the Termination Date.

 

2.3     Interest. Interest on the outstanding principal balance under the
Advances shall accrue at the Interest Rate. All computations of such interest
shall be based on a year of 360 days and actual days elapsed for each day on
which any principal balance is outstanding under the terms of the Loan
Agreement.

 

2.4     Interest Payments. For the first six (6) months of this Agreement, no
outstanding principal amounts shall be due, and payments shall be interest only
payments. All accrued and unpaid interest shall be due on the first Business Day
of each month. If not paid earlier, all outstanding accrued interest hereunder
shall be due and payable to the Lender on the Termination Date.

 

2.5     Other Payment Terms.

 

(a)     Manner. Borrower shall make all payments due to Lender hereunder in
lawful money of the United States and in same day or immediately available
funds.

 

(b)     Date. Whenever any payment due hereunder shall fall due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be.

 

(c)     Default Rate. From and after the occurrence of an Event of Default and
during the continuance thereof, Borrower shall pay interest on all Obligations
not paid when due, from the date due thereof until such amounts are paid in full
at a per annum rate equal to two (2) percentage points in excess of the Interest
Rate. All computations of such interest shall be based on a year of 360 days and
actual days elapsed.

 



3

 

 

2.6     Loan Account. The Obligations of Borrower to Lender hereunder shall be
evidenced by one or more accounts or records maintained by Lender, of if Lender
agrees in writing, shall be maintained by Borrower, in the ordinary course of
business. The accounts or records maintained by Lender shall be presumptive
evidence of the amount of such Obligations, and the interest and principal
payments thereon. Any failure so to record or any error in so doing shall not,
however, limit, increase or otherwise affect the obligation of Borrower
hereunder to pay any amount owning hereunder. Upon Lender's request, Borrower
shall execute a promissory note in favor of Lender.

 

2.7     Mutual Voluntary Conversion. At any time, Lender may make an offer to
Borrower to convert all of the outstanding principal amount, unpaid accrued
interest, and all other amounts due thereon as of such date (“Conversion Date”)
into shares of the Borrower’s restricted common stock, as long as the conversion
rate is a rate that is mutually agreed upon by Borrower and Lender (“Conversion
Rate”). If Lender and Borrower agree to convert Lenders outstanding Principal
Amount, unpaid accrued interest and all amounts due hereunder, than this Loan
Agreement shall be null and void and of no further effect.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

To induce Lender to enter into this Loan Agreement and to make Advances
hereunder, Borrower represents and warrants to Lender as follows:

 

3.1     Due Incorporation, etc. Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation.

 

3.2     Authority. The execution, delivery and performance by Borrower of each
Loan Document to be executed by Borrower and the consummation of the
transactions contemplated thereby (i) are within the power of Borrower and (ii)
have been duly authorized by all necessary actions on the part of Borrower.

 

3.3     Enforceability. Each Loan Document executed, or to be executed, by
Borrower has been, or will be, duly executed and delivered by Borrower and
constitutes, or will constitute, a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors' rights generally and general
principles of equity.

 

ARTICLE 4

CONDITIONS TO MAKING ADVANCES

 

Lender's obligation to make the initial Advance and each subsequent Advance is
subject to the prior satisfaction or waiver of all the conditions set forth in
this Article 4.

 

4.1     Principal Loan Documents. Borrower shall have duly executed and
delivered to Lender: (a) the Loan Agreement; and (b) such other documents,
instruments and agreements as Lender may reasonably request.

 



4

 

 

4.2     Representations and Warranties Correct. The representations and
warranties made by Borrower in Article 3 hereof shall be true and correct as of
the date on which each Advance is made and after giving effect to the making of
the Advance. The submission by Borrower to Lender of a request for an Advance
shall be deemed to be a certification by the Borrower that as of the date of
borrowing, the representations and warranties made by Borrower in Article 3
hereof are true and correct.

 

4.3     No Event of Default or Default. No Event of Default or Default has
occurred or is continuing.

 

4.4     Total Outstanding Advances. The total aggregate principal amount of
outstanding Advances does not exceed the Commitment.

 

4.5     Cancellation of Personal Guaranties; Security Interest. Keith Morlock
and Robert Glaser, individually, entered into Personal Guarantees, to guarantee
the payment and performance of Borrower’s obligations under the original
revolving loan agreement dated September 3, 2012. However, such personal
guarantees shall now be deemed null and void and of no further effect.

 

Therefore instead Lender requiring the personal guarantees, Lender is hereby
granted a first priority security interest (to the extent allowed by law) in all
of the assets of the salt water injection well, going by the name of the 11-2,
owned and operated by Borrower in Cartwright, North Dakota.

 

Borrower hereby authorizes Lender to file UCC statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Lender's
interest or rights hereunder, including a notice that any disposition of such
assets shall be deemed to violate the rights of Lender and constitute and event
of default, in particular a breach of a representation and warranty, and
covenant, as described below in Article 5.

 

ARTICLE 5

EVENTS OF DEFAULT

 

5.1     Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this Loan Agreement:

 

(a)     Failure to Pay. Borrower shall fail to pay (i) the principal amount of
all outstanding Advances on the Termination Date hereunder; (ii) any interest,
Obligation or other payment required under the terms of this Loan Agreement or
any other Loan Document on the date due and such failure shall continue for five
(5) Business Days after Borrower's receipt of Lender's written notice thereof to
Borrower; or (iii) any Indebtedness (excluding Obligations) owed by Borrower to
Lender on the date due and such failure shall continue for five (5) Business
Days after Borrower's receipt of Lender's written notice thereof to Borrower.

 



5

 

 

(b)     Breaches of Covenants. Borrower shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Loan
Agreement or any other Loan Document and (i) such failure shall continue for ten
(10) Business Days, or (ii) if such failure is not curable within such ten (10)
Business Day period, but is reasonably capable of cure within thirty (30)
Business Days, either (A) such failure shall continue for thirty (30) Business
Days or (B) Borrower shall not have commenced a cure in a manner reasonably
satisfactory to Lender within the initial ten (10) Business Day period; or

 

(c)     Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Borrower to Lender in writing in connection with any of the Loan
Documents, or as an inducement to Lender to enter into this Loan Agreement,
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished; or

 

(d)     Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidation or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
insolvent (as such term is defined in 11 U.S.C. '101 (32), as amended from time
to time), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vii) take any action for the purpose of effecting any
of the foregoing; or

 

(e)     Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) calendar days of commencement.

 

5.2     Rights of Lender upon Default.

 

(a)     Acceleration. Upon the occurrence or existence of any Event of Default
described in Section 5.1(d) and Section 5.1(e), automatically and without notice
or, at the option of Lender, upon the occurrence of any other Event of Default,
all outstanding Obligations payable by Borrower hereunder shall become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Loan Documents to the contrary notwithstanding.

 

(b)     Cumulative Rights, etc. The rights, powers and remedies of Lender under
this Loan Agreement shall be in addition to all rights, powers and remedies
given to Lender by virtue of any applicable law, rule or regulation of any
Governmental Authority, any transaction contemplated thereby or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Lender's rights
hereunder.

 



6

 

 

ARTICLE 6

MISCELLANEOUS

 

6.1     Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Lender or
Borrower under this Loan Agreement or the other Loan Documents shall be in
writing and faxed, mailed or delivered to each party at its fax number or
address set forth below (or to such other fax number or address for any party as
indicated in any notice given by that party to the other party). All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the Business Day following
the deposit with such service; (b) when mailed by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt; provided, however, that any notice
delivered to Lender under Article 2 shall not be effective until received by
Lender.

 

LENDER:              Bridgewell Worldwide Limited

_________________________

_________________________

_________________________

 

BORROWER:       Sustainable Environmental Technologies Corporation

2345 Foothill Blvd., Suite 12

Upland, CA 91786

 

6.2     Waivers; Amendments. Any term, covenant, agreement or condition of this
Loan Agreement or any other Loan Document may be amended or waived if such
amendment or waiver is in writing and is signed by Borrower and Lender. No
failure or delay by Lender in exercising any right hereunder shall operate as a
waiver thereof or of any other right nor shall any single or partial exercise of
any such right preclude any other further exercise thereof or of any other
right. A waiver or consent given hereunder shall be effective only if in writing
and in the specific instance and for the specific purpose for which given.

 

6.3     Successors and Assigns. This Loan Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of Borrower, Lender and their
respective successors and permitted assigns, except that Borrower may not assign
or transfer (and any such attempted assignment or transfer shall be void) any of
its rights or obligations under any Loan Document without the prior written
consent of Lender.

 

6.4     Set-off. In addition to any rights and remedies of Lender provided by
law, Lender shall have the right, without prior notice to Borrower, any such
notice being expressly waived by Borrower to the extent permitted by applicable
law, upon the occurrence and during the continuance of a Default or an Event of
Default, to set-off and apply against any Indebtedness, whether matured or
unmatured, of Borrower to Lender (including, without limitation, the
Obligations), any amount owing from Lender to Borrower. The aforesaid right of
set-off may be exercised by Lender against Borrower or against any trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of Borrower or against
anyone else claiming through or against Borrower or such trustee in bankruptcy,
debtor-in- possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by Lender prior to the occurrence
of a Default or an Event of Default. Lender agrees promptly to notify Borrower
after any such set-off and application made by Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 



7

 

 

6.5     No Third Party Rights. Nothing expressed in or to be implied from this
Loan Agreement or any other Loan Document is intended to give, or shall be
construed to give, any Person, other than the parties hereto and thereto and
their permitted successors and assigns, any benefit or legal or equitable right,
remedy or claim under or by virtue of this Loan Agreement or any other Loan
Document.

 

6.6     Partial Invalidity. If at any time any provision of this Loan Agreement
or any of the Loan Documents is or becomes illegal, invalid or unenforceable in
any respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of the Loan Agreement or such other
Loan Documents, nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction, shall in any way be affected or
impaired thereby.

 

6.7     Governing Law. This Loan Agreement and each of the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
California without reference to conflicts of law rules.

 

6.8     Construction. Each of this Loan Agreement and the other Loan Documents
is the result of negotiations among, and has been reviewed by, Borrower, Lender
and their respective counsel. Accordingly, this Loan Agreement and the other
Loan Documents shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against Borrower or Lender.

 

6.9     Entire Agreement. This Loan Agreement and the other Loan Documents,
taken together, constitute and contain the entire agreement of Borrower and
Lender with respect to the subject matter hereby and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 

[Signatures to follow on the next page.]

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first set forth above.

 

 

BORROWER:

 

SUSTAINABLE ENVIRONMENTAL TECHNOLOGY CORPORATION

 

/s/Robert Glaser

Robert Glaser, CEO

 

 

LENDER:

 

BRIDGEWELL WORLDWIDE LIMITED

 

/s/Grant King

Grant King, CEO

 

 

 

 



9

